DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-13, 15-16 and 18-19 have been amended.
Claims 20-21 are newly presented.
Claims 1-21 as presented July 21, 2021 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-8 and 10-21 recite a computer-implemented method for displaying a graphical user interface containing a selection element to select one risk assessment computer program out of a patient-related subset of a plurality of risk assessment computer programs of a patient on a display unit for a user, which is within the statutory category of a process. Claim 9 recites a data processing unit for displaying a graphical user interface containing a selection element to select one risk assessment computer program out of a patient-related subset of a plurality of risk assessment computer programs of a patient on a display unit for a user, which is within the statutory category of a machine.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A computer-implemented method for displaying a first graphical user interface on a display unit, the first graphical user interface containing a first selection element to select one risk assessment computer program from among a patient-related subset of risk assessment computer programs, the patient-related subset of risk assessment computer programs corresponding to a single patient, the method comprising:
retrieving a set of disease-related workflows, each disease-related workflow among the set of disease-related workflows including at least two disease-related stages and the set of disease-related workflows being stored within a computer network;
retrieving a plurality of risk assessment computer programs, each of the plurality of risk assessment computer programs being configured to predict a probability of a clinical outcome and the plurality of risk assessment computer programs being stored within the computer network;
selecting a disease-related dataset from a patient- related data record of the single patient;
determining at least one disease-related stage among the at least two disease-related stages of a corresponding disease-related workflow based on a first disease-related mapping function, the corresponding disease-related workflow being among the set of disease-related workflows, and the disease-related dataset selected being an input of the first disease-related mapping function;
determining the patient-related subset of risk assessment computer programs from among a plurality of risk assessment computer programs based on a second disease-related mapping function, the at least one disease-related stage of the single patient being an input of the second disease-related mapping function; and
displaying the first graphical user interface containing the first selection element on the display unit.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the computer network, computer programs, display and graphical user interface, the claim recites steps of retrieving disease-related workflows, predicting a probability of a clinical outcome, retrieving a data record, selecting a dataset, and determining a workflow stage and a patient-related subset. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. determining a risk assessment program for a disease of the patient). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, and 9 recite at least one abstract idea.
Similarly, dependent claims 2-8 and 10-21 further narrow the abstract idea described in the independent claims. Claims 2 and 4-5 describe the input parameters, selecting a patient-related dataset and/or determining the calculable subset. Claim 3 describes the calculable subset. Claims 6, 12 and 15 describe determining the first disease-related mapping function and/or the second disease-related mapping function. Claims 20-21 describe each disease-related workflow and/or the disease-related stages. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 9, even when considered individually and as an ordered combination.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-21 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A computer-implemented method for displaying a first graphical user interface on a display unit, the first graphical user interface containing a first selection element to select one risk assessment computer program from among a patient-related subset of risk assessment computer programs, the patient-related subset of risk assessment computer programs corresponding to a single patient, the method comprising:
retrieving a set of disease-related workflows, each disease-related workflow among the set of disease-related workflows including at least two disease-related stages and the set of disease-related workflows being stored within a computer network;
retrieving a plurality of risk assessment computer programs, each of the plurality of risk assessment computer programs being configured to predict a probability of a clinical outcome and the plurality of risk assessment computer programs being stored within the computer network;
selecting a disease-related dataset from a patient- related data record of the single patient;
determining at least one disease-related stage among the at least two disease-related stages of a corresponding disease-related workflow based on a first disease-related mapping function, the corresponding disease-related workflow being among the set of disease-related workflows, and the disease-related dataset selected being an input of the first disease-related mapping function;
determining the patient-related subset of risk assessment computer programs from among a plurality of risk assessment computer programs based on a second disease-related mapping function, the at least one disease-related stage of the single patient being an input of the second disease-related mapping function; and
displaying the first graphical user interface containing the first selection element on the display unit.
The claim recites the additional elements of a computer network, computer programs, graphical user interface and display unit that implement the identified abstract idea. The computer network, computer programs, display unit and graphical user interface are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the computer network, the specification states on para. [0054]: The computer network comprises typically at least one server computer and one client computer. Usually the computer network comprises a memory unit for storing data and/or signals. The server computer can be part of a hospital network that is accessible via the Internet or is disconnected from the Internet. Regarding the computer programs, the specification  states on para. [0041]: The computer programs include processor-executable instructions that are stored on at least one non-transitory computer-readable medium (memory). The computer programs may also include or rely on stored data. The computer programs may encompass a basic input/output system (BIOS) that interacts with hardware of the special purpose computer, device drivers that interact with particular devices of the special purpose computer, applications, background one or more operating systems, user services, background applications, etc. As such, the one or more processors may be configured to execute the processor executable instructions. Regarding the display unit and graphical user interface, the specification states on para. [0067]: The graphical user interface is typically displayed on the display unit for the user. The display unit can comprise a screen, a monitor and/or an input device such as keyboard, mouse, and/or voice control. 
Claim 1 further recites the additional element of displaying data. Under practical application, displaying data is a form of extra-solution activity. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The dependent claims 2-8 and 10-21 merely further define the abstract idea and/or contain the same additional elements identified above, and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2 and 3 merely further define the computer programs. Claims 3-5 further define the outputted data. Claims 6-8 and 12-17 define the machine learning system, artificial neural network and/or the convolutional neural network. Claims 10 and 18 define the computer program product, memory unit and the data processing system. Claims 11 and 19 define the computer-readable medium, program code and the data processing system. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application. The Examiner notes that the trained machine learning system is never utilized by the claim; the machine learning system is only ever trained and never utilized.
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-21 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer network, computer programs, graphical user interface and display unit to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying data was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 
The dependent claims 2-8 and 10-21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2 and 3 merely further define the computer programs. Claims 3-5 further define the outputted data. Claims 6-8 and 12-17 define the machine learning system, artificial neural network and/or the convolutional neural network. Claims 10 and 18 define the computer program product, memory unit and the data processing system. Claims 11 and 19 define the computer-readable medium, program code and the data processing system. However, none of their functions are deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
Therefore, claims 1-21 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4, 9-11 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rhine-Pallas (US 2012/0035958 A1) in further view of Siegel (US Patent No. 11,158,428 B1). 
Regarding claim 1, Rhine-Pallas teaches: A computer-implemented method for displaying a first graphical user interface on a display unit, the first graphical user interface containing a first selection element to select one risk assessment computer program from among a patient-related subset of risk assessment computer programs, the patient-related subset of risk assessment computer programs corresponding to a single patient, the method comprising:
retrieving a set of disease-related workflows, each disease-related workflow among the set of disease-related workflows including at least two disease-related stages and the set of disease-related workflows being stored within a computer network; (a health management status with respect to a disease including different stages of progression of the disease [0009], [0011], claim 15; a health management status can include: the stages of diabetes of at risk, pre-diabetes and high risk, and different types of diabetes; stages of cardiovascular disease of at risk, affected, sick and surviving [0189]; the healthcare management system can be implemented in a computer program of a networked computer [0212], [0214])
[…] programs being stored within the computer network; (the healthcare management system can be implemented in a computer program of a networked computer [0212], [0214])
selecting a disease-related dataset from a patient- related data record of the single patient; (patient data relevant to the disease is obtained from sources such as the patient healthcare records [0025])
determining at least one disease-related stage among the at least two disease-related stages of a corresponding disease-related workflow based on a first disease-related mapping function, the corresponding disease-related workflow being among the set of disease-related workflows, and the disease-related dataset selected being an input of the first disease-related mapping function; (determining a health management status of a patient with respect to a disease including different stages of progression of the disease by comparing the updated patient profile to predefined criterion relevant to the progression of the disease [0188], [0009], [0011], claim 15; a health management status can include: the stages of diabetes of at risk, pre-diabetes and high risk, and different types of diabetes; stages of cardiovascular disease of at risk, affected, sick and surviving [0189])
Rhine-Pallas does not teach:
retrieving a plurality of risk assessment computer programs, each of the plurality of risk assessment computer programs being configured to predict a probability of a clinical outcome and the plurality of risk assessment computer programs being stored within the computer network;
determining the patient-related subset of risk assessment computer programs from among a plurality of risk assessment computer programs based on a second disease-related mapping function, the at least one disease-related stage of the single patient being an input of the second disease-related mapping function; and 
displaying the first graphical user interface containing the first selection element on the display unit
However, Siegel in the analogous art teaches:
retrieving a plurality of risk assessment computer programs, each of the plurality of risk assessment computer programs being configured to predict a probability of a clinical outcome and the plurality of risk assessment computer programs (models for predicting a plurality of medical outcomes for any disease or medical condition, col 5 lines 32-63, col. 7 lines 26-29; col 2 lines 26-31, col. 2 line 65 - col. 3 line 1)
determining the patient-related subset of risk assessment computer programs from among a plurality of risk assessment computer programs based on a second disease-related mapping function, the at least one disease-related stage of the single patient being an input of the second disease-related mapping function; and (generating a model for a patient for predicting a plurality of medical outcomes for a particular disease or illness of a patient; the model is developed by building functional relationships, where the relationships established by input variables are verified; the medical condition of the patient, including the type of medical condition is input into the system, col 5 lines 32-67, col. 7 lines 26-29; col 2 lines 26-31, col. 2 line 65 - col. 3 line 1; )
displaying the first graphical user interface containing the first selection element on the display unit. (displaying a graphical user interface on the computer allowing for selection of the one or more outcomes of interest with a switch, slide or button, col. 5 lines 50-59, col. 2 lines 49-64, claim 12, col. 9 lines 26-40, col. 5 lines 25-31)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rhine-Pallas to include a plurality of risk assessment computer programs for predicting clinical outcomes, determining a subset of risk assessment computer programs and displaying the graphical user interface with a selection element as taught by Siegel. The plurality of risk assessment computer programs and a subset of programs for predicting clinical outcomes provides the physician and patient individualized information regarding outcomes and risks of  their disease (Siegel, col. 1 line 64 – col. 2 line 4). The displaying on the graphical user interface with a selection element offers the benefit of the ability to select the outcomes of interest, such as the effect and potential benefits of a particular treatment. The effects of treatment can further be relayed to the patient so that the patient understands the risk and benefits of different treatment options (Siegel, col. 5 lines 50 – 59, col. 1 lines 51-63, col 10 lines 23-31).
Regarding claim 2, Rhine-Pallas and Siegel teach the method of claim 1 as described above. 
Rhine-Pallas further teaches:
selecting a patient-related dataset from the patient-related data record […] (patient data relevant to the disease is obtained from sources such as the patient healthcare records [0025])
Rhine-Pallas does not teach:
determining a calculable subset of the plurality of risk assessment computer programs, the determining the patient-related subset being based on the calculable subset, and the determining the calculable subset includes providing a set of input parameter categories, the plurality of risk assessment computer programs being configured to predict first probabilities of first clinical outcomes based on first values of the set of input parameter categories,
the patient-related dataset selected including at least one input parameter category, and
determining the calculable subset by comparing the patient-related dataset with the set of input parameter categories
However, Siegel in the analogous art teaches:
determining a calculable subset of the plurality of risk assessment computer programs, the determining the patient-related subset being based on the calculable subset, and the determining the calculable subset includes providing a set of input parameter categories, the plurality of risk assessment computer programs being configured to predict first probabilities of first clinical outcomes based on first values of the set of input parameter categories, (the input variables for the model can include patient’s age at diagnosis, gender, blood tests, current medications, col 4 lines 44-64, col. 8 lines 3-14, col. 8 lines 43-54; generating a model for a patient for predicting a plurality of medical outcomes for a particular disease or illness of a patient; the model is developed by building functional relationships, where the relationships established by input variables are verified, col 5 lines 32-67, col. 7 lines 26-29; col 2 lines 26-31, col. 2 line 65 - col. 3 line 1)
the patient-related dataset selected including at least one input parameter category, and (the input variables selected for the model can include the patient’s age at diagnosis, gender and months since diagnosis, col 4 lines 44-64, col. 9 lines 21-34, Fig. 5 – item 520)
determining the calculable subset by comparing the patient-related dataset with the set of input parameter categories (generating a model for the patient for predicting the medical outcome of the need for surgery using the input variables of the patient of the patient’s age at diagnosis, gender and months since diagnosis, col 5 lines 32-67, col. 9 lines 15-34, Fig. 5)
Regarding claim 3, Rhine-Pallas and Siegel teach the method of claim 2 as described above. 
Rhine-Pallas does not teach:
wherein the displaying the first graphical user interface comprises displaying the first graphical user interface such that the calculable subset is differentiated among the patient-related subset 
However, Siegel in the analogous art teaches:
wherein the displaying the first graphical user interface comprises displaying the first graphical user interface such that the calculable subset is differentiated among the patient-related subset (displaying a graphical user interface with the model for the patient for predicting the medical outcome of the need for surgery and the decreased risk of surgery if the patient has a first treatment, col. 9 lines 15-52, Fig. 5, col. 5 lines 50-59, col. 2 lines 49-64, claim 12, col. 5 lines 25-31)
Regarding claim 4, Rhine-Pallas and Siegel teach the method of claim 3 as described above. 
Rhine-Pallas does not teach:
identifying at least one input parameter category among a portion of the set of input parameter categories not included in the patient-related dataset, the patient-related subset being configured to predict second probabilities of second clinical outcomes based on second values of the portion of the set of input parameter categories,
wherein the displaying of the first graphical user interface includes displaying the first graphical user interface such that the at least one input parameter category is identified on the display unit
However, Siegel in the analogous art teaches:
identifying at least one input parameter category among a portion of the set of input parameter categories not included in the patient-related dataset, the patient-related subset being configured to predict second probabilities of second clinical outcomes based on second values of the portion of the set of input parameter categories, (the input variables selected for the model can include the patient’s age at diagnosis, gender and months since diagnosis, col 4 lines 44-64, col. 9 lines 21-34, Fig. 5 – item 520; other input variables for the model can include blood tests and current medications, col 4 lines 44-64, col. 8 lines 3-14, col. 8 lines 43-54; a second treatment option for the patient as an input variable and an outcome of the risk of complications, col. 9 lines 53-62)
wherein the displaying of the first graphical user interface includes displaying the first graphical user interface such that the at least one input parameter category is identified on the display unit (displaying a graphical user interface with the input variables for the model of the patient’s age at diagnosis, gender and months since diagnosis, col 4 lines 44-64, col. 9 lines 21-34, Fig. 5 – item 520)
Regarding claim 9, Rhine-Pallas teaches: A data processing unit, comprising:
a processor; a network interface; and a display unit; wherein the data processing unit is configured to (processor, display device, network interface [0213]-[0214], Fig. 5; system comprising a processing unit operable to [0014], [0023], claim 32)
The remainder of the limitations of claim 9 are substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above.
Regarding claim 10, Rhine-Pallas and Siegel teach the method of claim 1 as described above. 
Rhine-Pallas further teaches:
A non-transitory computer program product storing a computer program, the computer program being loadable into a memory unit of a data processing system, the computer program including program code sections that, when executed in the data processing system, cause the data processing system to execute the method of claim 1. (a healthcare management system with a processing unit, coupled with a memory unit to perform the operations of the method, implemented in a computer program, claim 32, [0212], [0014]; processor, display device, network interface [0213]-[0214], Fig. 5)
Regarding claim 11, Rhine-Pallas and Siegel teach the method of claim 1 as described above. 
Rhine-Pallas further teaches:
[…] storing program code sections of a computer program that, when executed in a data processing system, cause the data processing system to execute the method of claim 1. (a healthcare management system with a processing unit, coupled with a memory unit to perform the operations of the method, implemented in a computer program, claim 32, [0212], [0014])
However, Siegel in the analogous art teaches:
A non-transitory computer-readable medium (a computer-readable medium containing program instructions for execution of the processing system on a computer, col. 12 lines 15-32, col. 10 lines 23-31)
Claim 18 recites substantially similar limitations as those already addressed in claim 10, and, as such is rejected for similar reasons as given above.
Claim 19 recites substantially similar limitations as those already addressed in claim 11, and, as such is rejected for similar reasons as given above.
Regarding claim 20, Rhine-Pallas and Siegel teach the method of claim 1 as described above. 
Rhine-Pallas further teaches:
each disease-related workflow among the set of disease-related workflows describes at least one of a clinical pathway or a patient's evolution with regard to a particular disease; and the at least two disease-related stages being part of the at least one of the clinical pathway or the patient's evolution with regard to the particular disease (a health management status with respect to a disease including different stages of progression of the disease [0009], [0011], claim 15; a health management status can include: the stages of diabetes of at risk, pre-diabetes and high risk, and different types of diabetes; stages of cardiovascular disease of at risk, affected, sick and surviving [0189])
Regarding claim 21, Rhine-Pallas and Siegel teach the method of claim 1 as described above. 
Rhine-Pallas further teaches:
wherein each disease-related workflow among the set of disease-related workflows corresponds to a different type of disease (a health management status with respect to a disease including different stages of progression of the disease [0009], [0011], claim 15; the disease may be diabetes, stroke, peripheral arterial disease, heart failure, myocardial infarction, autoimmune disease, oncological disease, infectious disease, neurological disease, etc. [0024]; a health management status can include: the stages of diabetes of at risk, pre-diabetes and high risk, and different types of diabetes; stages of cardiovascular disease of at risk, affected, sick and surviving [0189])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rhine-Pallas and Siegel in further view of Kheifetz (US 2017/0140109 A1).  
Regarding claim 5, Rhine-Pallas and Siegel teach the method of claim 2 as described above. 
Rhine-Pallas further teaches:
determining a calculable patient-related subset of the plurality of risk assessment computer programs by merging the patient-related subset with the calculable subset; and 
displaying a second graphical user interface on the display unit, the second graphical user interface containing a second selection element to select the one risk assessment computer program out from among the calculable patient-related subset
Rhine-Pallas does not teach:
determining a calculable patient-related subset of the plurality of risk assessment computer programs by merging the patient-related subset with the calculable subset; and 
displaying a second graphical user interface on the display unit, the second graphical user interface containing a second selection element to select the one risk assessment computer program out from among the calculable patient-related subset
However, Siegel in the analogous art teaches:
determining a calculable patient-related subset of the plurality of risk assessment computer programs […] (generating a model for the patient for predicting the medical outcome of the need for surgery using the input variables of the patient of the patient’s age at diagnosis, gender and months since diagnosis, col 5 lines 32-67, col. 9 lines 15-34, Fig. 5)
displaying a second graphical user interface on the display unit, the second graphical user interface containing a second selection element to select the one risk assessment computer program out from among the calculable patient-related subset (displaying a graphical user interface on the computer allowing for selection of treatment options for the patient and their corresponding outcome of the risk for complications with a switch, slide or button, col. 10 lines 4-22, Fig. 7 – item 730, col. 5 lines 50-59, col. 2 lines 49-64, claim 12, col. 9 lines 26-40, col. 5 lines 25-31)
Rhine-Pallas and Siegel do not teach:
determining a subset by merging the patient-related subset with the calculable subset
However, Kheifetz in the analogous art teaches:
determining a subset by merging the patient-related subset with the calculable subset (determining an algorithm for predicting the individual response from of non-small-cell lung cancer by applying a model of disease progression under the combination protocol and integrating it with the statistical model of the clinical markers and parameters of the individual [0077], [0086])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rhine-Pallas and Siegel to include merging the patient subset with the calculable subset as taught by Kheifetz. This allows for the creation of personalized disease models specific for the patient that predict outcomes in a treatment protocol (Kheifetz [0006], [0010]).
Claims 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rhine-Pallas and Siegel in further view of Guo (US 2020/0342955 A1).  
Regarding claim 6, Rhine-Pallas and Siegel teach the method of claim 1 as described above. 
Rhine-Pallas further teaches:
determining the first disease-related mapping function […], or determining the second disease-related mapping function […] (determining a health management status of a patient with respect to a disease including different stages of progression of the disease by comparing the updated patient profile to predefined criterion relevant to the progression of the disease [0188], [0009], [0011], claim 15)
Rhine-Pallas and Siegel do not teach:
training a machine learning system based on a first set of training data, or […] by training the machine learning system based on a second set of training data
However, Guo in the analogous art teaches:
training a machine learning system based on a first set of training data, or […] by training the machine learning system based on a second set of training data (the machine learning model is trained based on first data set of training data [0020])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rhine-Pallas and Siegel to include training a machine learning system based on a first and second set of training data as taught by Guo. The training of the first and second set of data optimizes the parameters of the machine learning model and validates the machine learning model (Guo [0083]).
Claims 12 and 15 recite substantially similar limitations as those already addressed in claim 6, and, as such are rejected for similar reasons as given above. 
Claims 7-8, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhine-Pallas, Siegel and Guo in further view of Baker (US 2018/0144828 A1).  
Regarding claim 7, Rhine-Pallas, Siegel and Guo teach the method of claim 6 as described above. 
Rhine-Pallas further teaches:
[…] the first disease-related mapping function or the second disease-related mapping function […] (determining a health management status of a patient with respect to a disease including different stages of progression of the disease by comparing the updated patient profile to predefined criterion relevant to the progression of the disease [0188], [0009], [0011], claim 15)
Rhine-Pallas, Siegel and Guo do not teach:
wherein at least one of the machine learning system functions […] is based on an artificial neural network
However, Baker in the analogous art teaches:
wherein at least one of the machine learning system functions […] is based on an artificial neural network (machine learning techniques including artificial neural network [0130]-[0131])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rhine-Pallas, Siegel and Guo to include a machine learning system based on an artificial neural network as taught by Baker. This provides an automated method for segmentation of CT scans (Baker [0137], [0130]).
Regarding claim 8, Rhine-Pallas, Siegel, Guo and Baker teach the method of claim 7 as described above. 
Rhine-Pallas does not teach:
wherein the artificial neural net-work includes a convolutional neural network
However, Baker in the analogous art teaches:
wherein the artificial neural net-work includes a convolutional neural network (machine learning techniques including artificial neural network and convolutional neural network [0130])
Claims 13 and 16 recite substantially similar limitations as those already addressed in claim 7, and, as such are rejected for similar reasons as given above. 
Claims 14 and 17 recite substantially similar limitations as those already addressed in claim 6, and, as such are rejected for similar reasons as given above. 

Response to Arguments
Regarding the objection to Claim 1, the Applicant has amended the claims to overcome the bases of objection.
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-21, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Within the abstract idea grouping "certain methods of organizing human activity," the subgrouping "managing personal behavior or relationships or interactions between people" includes "social activities, teaching, and following rules or instructions." MPEP § 2106.04(a)(2). Applicants submit that claim 1 is not directed to any of social activities, teaching, or following rules or instructions.
Regarding (a), the Examiner respectfully disagrees. The claims are directed to a series of rules or instructions that a person would follow to determine a risk assessment program for a disease of the patient. Determining a risk assessment program is a human activity, even if the claimed invention may be a specific form of determining a risk assessment program.  Thus, the claims recite steps of an abstract idea categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people.
Therefore, claim 1 is directed to improved devices and methods for providing risk assessment computer programs relevant for the circumstances of a particular patient to at least reduce delay, effort and corresponding costs in selecting a suitable risk assessment computer program (see, e.g., paragraphs [0052]-[0053] of the present application). In view of the above, the above-quoted features integrate the alleged judicial exception into a practical application, and thus, claim 1 is not directed to a judicial exception.
Regarding (b), the Examiner respectfully disagrees. The practical application being argued of providing risk assessment programs to reduce delay, effort and corresponding costs is not a technological improvement. The claims are confined to a general-purpose computer and there is no physical improvement to the technological environment to which the claims are confined. Any improvement present in the claimed invention is an improvement to the abstract idea. Additionally, there is no improvement to another technology because no other technology is present in the claims. Further, there is no technical problem present in the as-filed disclosure. See the Instant Specification, paras. [0003]-[0004]. The problem of the physician/provider choosing the correct risk assessment program is not a technical problem caused by the computer. It is a physician/provider training problem. 
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-21, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686              

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626